This conviction was obtained under the first part of article 113 of the Penal Code, which reads: "If any person shall refuse or neglect to make out and render a list of his taxable property when called upon in person by the assessor of taxes or his *Page 333 
deputy," etc., "he shall be fined in any sum not less than twenty nor more than one thousand dollars." The property of appellant was situated in Garza County, which was attached (at the time the assessor of Scurry called upon him) to Scurry County. When this prosecution was instituted, Garza had been attached to Borden County. Under this state of case, counsel for appellant contend that the prosecution should abate. If appellant, proper demand being made, refused to make out and render a list of his property to the assessor of Scurry, and if article 4716, Revised Statutes, had been pursued, and he had failed to give satisfactory reasons for refusing, then the offense would have been complete, and Scurry County would have jurisdiction thereof, and could have punished him, though, after the prosecution had been commenced, Garza County may have been detached from Scurry and attached to Borden. The authorities cited are not in point. But this prosecution was premature and without authority of law, because article 4716 had not been pursued; and hence the case of Mock v. The State, 11 Texas Criminal Appeals, 56, is directly in point.
The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.